MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (the "Agreement") is entered into January __,
2019 (the "Effective Date"), by and among REGENTYS CORPORATION, a Florida
corporation with its principal place of business located at 6135 NW 167th
Street, E-15, Miami Lakes, Florida (the "Corporation"), RICHARD C. BULMAN, JR.,
a Florida resident (“Bulman”), GERARD S. COOMBS, a Florida resident (“Coombs”),
and GARY RAMPHAL a Florida resident (“Ramphal”) (hereinafter, Bulman, Coombs and
Ramphal shall jointly and severally be referred to as the "Management Team").

 

RECITALS:

 

WHEREAS, the Corporation, pursuant to that Stock Purchase Agreement dated
December ___, 2018 shall undertake a change of control;

 

WHEREAS, the Corporation seeks to retain the existing Management Team to guide
and manage the day-to-day activities of the Corporation;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

1.                  Management Services. The Corporation hereby engages the
Management Team and the Management Team hereby accepts such engagement to
diligently undertake the services set forth herein in accordance with the terms
and conditions of this Agreement (the "Management Services"), which Management
Services shall generally include, in accordance with directives of the Board of
Directors of the Corporation, the following:

(a)               Leadership. Direct the day-to-day business activities of the
Corporation. Formulate an annual business development plan and recommend budget
and milestones for Board approval. Provide leadership in fulfillment of the
organization's philosophy, mission, strategy and its financial performance and
business objectives. Support operations and administration by communicating with
Board members, coordinating Board and staff interactions, and managing personnel
to their highest and best use.

(b)               Management. Additionally, the Management Team shall coordinate
the performance of core functions in the organization such as: Accounting and
Finance; IP Commercialization; Marketing Strategy, Branding and Channel
Management; Quality Assurance and Compliance; HR and Employee Relations; Public
and Investor Relations; Business Development; Operations and Manufacturing;
Clinical and Regulatory; Legal and Accounting And Research & Development
Activities.

2.                  Standard of Care. The Management Team hereby covenants with
the Corporation to:

(a)               perform or take (or cause to be performed or taken) its
functions, responsibilities and duties hereunder in a professional, competent
and efficient manner;



 1 

 

 

(b)               carry out its duties as Management Team fairly, honestly, in
good faith and in the best interests of the Corporation;

(c)               exercise the degree of care, diligence and skill that a
reasonably prudent Management Team would exercise in comparable circumstances;
and

(d)               perform the Management Services to the satisfaction of the
Corporation and give the Corporation full and prompt cooperation in the
performance of all aspects of the Management Services.

3.                  Consideration.

(a)               Employment Agreements. The Corporation shall enter into
employment agreements with each of Bulman, Coombs and Ramphal in a form
substantially similar to those set forth in Exhibit “A” (“Exhibits A1, A2 and
A3”) hereby referenced and made a part of this Agreement (“Employment
Agreements”). Each of the Employment Agreements shall exist independently of
this Agreement.

(b)               Liquidity Right. For purposes this Section 3, “Founders” means
Bulman, Coombs and Ramphal, and any rights of “Founders” shall be exercised by
consent of the Founders holding a majority of shares of the capital stock of the
Corporation owned by the Founders collectively. Founders or their designees
shall have the right to compel Generex to take reasonable actions to undertake,
or assist Corporation in undertaking, the following transaction or liquidity
event, approved by the Corporation’s Board and consented to by a majority of the
Corporation’s shareholders voting by class (common and preferred):

(i)                        an initial public offering of Regentys Corporation
common stock followed by listing on a recognized national exchange, provided
Regentys had annual revenues in most recently completed fiscal year of $100
million or more OR

(ii)                        the purchase by a third party of substantially all
of the stock or assets of the Corporation, or a merger or similar business
combination with or by a third party, provided the valuation of the Corporation
in such transaction is at least $300 million.

In the event Joseph Moscato is no longer CEO of Generex, the Founders shall have
the right, exercisable by notice to Generex and the Corporation’s Board within
three months after the last date that Joseph Moscato is CEO, to compel Generex
to take such actions or assistance whether or not the Corporation has the
revenues or the transaction would result in the valuation specified in
subparagraphs (i) and (ii).

(c)               Alternative Liquidity Right. Beginning one year after the date
of this Agreement, unless the Founders have exercised their right under Section
3(b) and the Corporation and Generex have commenced undertaking one of the
transactions under Section 3(b), each Founder shall have the right to request
that Generex assist such Founder with obtaining a loan from a third party lender
secured by the Regentys stock owned by such Founder and/or the Generex stock
issued to such Founder under a Generex stock plan as follows:



 2 

 

 

(i)                        As to the Generex stock, assuring the lender that
upon any exercise of the lender’s rights with respect to the stock, the lender
will be able to freely sell such stock in the public market, or, if not, that
Generex will take all actions legally available to make such stock freely
tradeable as soon as possible;

(ii)                        As to the Regentys Stock (A) Agree to purchase such
Regentys stock from the lender if the lender exercises its right with respect to
such stock or (B) issue Generex stock in exchange for such Regentys stock at an
agreed upon exchange rate, and then take the actions set forth in (i), above.

4.                  Term and Termination.

(a)               Term. This Agreement shall commence as of the Effective Date
and shall continue for an initial term of three (3) years (the "Term"). At the
end of the initial Term, this Agreement shall be automatically renewed for
successive one (1) year terms, unless terminated by either party upon thirty
(30) days prior written notice.

(b)               Termination. This Agreement may be terminated at any time,
upon the mutual written agreement of the parties hereto. In addition, either
party may terminate this Agreement for cause in the event the other party
materially breaches its duties and obligations under the terms of this Agreement
or is in default of any of its obligations hereunder, which breach or default is
incapable of cure, or if capable of being cured, has not been cured within
thirty (30) days after receipt of written notice from the non-defaulting party
or within such additional period of time as the non-defaulting party may
authorize in writing. Notwithstanding the foregoing, unless or until each of the
Employment Agreements is terminated, this Agreement shall remain in full force
and effect.

5.                  Representations and Warranties.

(a)               Representations and Warranties of the Corporation. The
Corporation hereby represents and warrants that:

(i)                        the Corporation has all requisite power and authority
to enter into and perform its obligations under this Agreement;

(ii)                        the person signing this Agreement on behalf of the
Corporation is duly authorized to execute and deliver this Agreement on the
Corporation's behalf; and

(iii)                        this Agreement constitutes the legally binding
obligation of the Corporation enforceable against it in accordance with its
terms.

(b)               Representations and Warranties of the Management Team. The
Management Team hereby represents and warrants that:



 3 

 

 

(i)                        the Management Team jointly and severally has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

(ii)                        each person signing this Agreement is duly
authorized to execute and deliver this Agreement on his behalf; and

(iii)                        this Agreement constitutes the legally binding
obligation of each signatory of the Management Team and is collectively
enforceable in accordance with its terms.

6.                  Confidentiality. The Management Team acknowledges and agrees
that all documents, instruments, records, reports and information (regardless of
how embodied) arising from or relating to the business as operated by the
Corporation, which are received or developed by the Management Team during the
term hereof (the "Confidential Information"), is highly confidential data with
respect to the Corporation. Accordingly, the Management Team agrees that it
shall not, at any time, during or after the expiration hereof, without the prior
written consent of the Corporation, directly or indirectly disclose any
Confidential Information to any other person or entity. Notwithstanding the
foregoing, the parties agree that the Management Team is entitled at any time to
disclose any of the Confidential Information to any persons or entities as may
be required from time to time by applicable law (or court or administrative
order).

7.                  Other Interests and Conflicts. Nothing in this Agreement is
intended to preclude the Management Team from engaging in or possessing an
interest in other business ventures of any nature or description, independently
or with others, whether currently existing or hereafter created, including the
acquisition, management, operation and sale of businesses similar to the
business of the Corporation.

8.                  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given if sent by registered or certified mail, first class postage prepaid,
return receipt requested, to the address of such parties set forth in the
recitals or to such other future address as may be specified by any party by
notice to all of the other parties. Such communications may also be given by
personal delivery, by facsimile or by regular mail, but shall be effective only
if and when actually received.

9.                  Dispute Resolution. In the event of any dispute, controversy
or claim arising out of, or relating to, or in connection with, this Agreement
or the breach, termination or invalidity thereof (“Dispute”), the parties shall
first attempt a mediation at which time the principals and their advisors shall
endeavor to remedy any purported deficiencies. Such mediation shall be conducted
by a person mutually acceptable to the Corporation and Management Team and shall
occur no later than ten (10) days after written notice from one party to the
other(s).

10.              General Provisions.

(a)               Governing Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Florida, without regard to
conflicts of law principles. Any action to interpret or enforce this Agreement
shall occur in a court of proper jurisdiction in Miami-Dade County, Florida.



 4 

 

 

(b)               Entire Agreement. This Agreement, and the Employment
Agreements and the Stock Purchase Agreement and all of its exhibits, schedules
and attachments, represents the entire agreement of the parties, and is intended
as a complete and exclusive statement of the terms thereof. Any oral or written
inducements, representations, warranties, agreements, or other communications
made prior to the execution of this Agreement shall be void and ineffective for
all purposes.

(c)               Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is held invalid, prohibited,
or unenforceable for any reason, this Agreement shall be ineffective only to the
extent of such invalidity, prohibition, or unenforceability, and the remaining
provision shall continue to be given full force and effect.

(d)               Modification and Rescission. This Agreement may be modified or
rescinded only by a writing signed by the parties making specific reference to
this Agreement.

(e)               No Waiver. The failure of a party to insist upon strict
performance of any term of this Agreement, or to exercise any power, right or
option conferred herein, in any one or more instances, shall not be construed to
be or constitute in fact a waiver or relinquishment of that party’s right to
assert and enforce any such term, right, power, or option in any future
instance.

(f)                Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

(g)               Headings. All headings herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.

(h)               Counterparts. This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.

(i)                 Interpretation. The Corporation and Management Team and
their legal counsel actively participated in the negotiation and drafting of
this Agreement, and in the event of any ambiguity or mistake herein, this
Agreement shall not be construed unfavorably toward a party on the ground that
the party or its legal counsel was the drafter thereof.

 5 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed by its duly authorized officer as of the date first written above.

 

Corporation

REGENTYS CORPORATION

 

 

By: ___________________

Name: _________________

Title: ________________

 

Management Team

 

 

By:   By: Richard C. Bulman, Jr. Individually   Gerard S. Coombs, Individually  
          By:     Gary Ramphal, Individually          



 



 



 6 

 

LIST OF EXHIBITS

 

 

 

EXHIBIT A-1 EMPLOYMENT AGREEMENT OF BULMAN

 

EXHIBIT A-2 EMPLOYMENT AGREEMENT OF COOMBS

 

EXHIBITA-3 EMPLOYMENT AGREEMENT OF RAMPHAL

 

 



 7 

 

 

